

	

		II

		Calendar No. 10

		109th CONGRESS

		1st Session

		S. 200

		[Report No. 109-3]

		IN THE SENATE OF THE UNITED STATES

		

			January 26, 2005

			Mr. Chambliss (for

			 himself and Mr. Isakson) introduced the

			 following bill; which was read twice and referred to the Committee on Energy

			 and Natural Resources

		

		

			February 16, 2005

			Reported by Mr.

			 Domenici, with an amendment

			Omit the part struck through and insert the part

			 printed in italic

		

		A BILL

		To establish the Arabia Mountain National Heritage Area

		  in the State of Georgia, and for other purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Arabia Mountain National Heritage Area

			 Act.

		2.Findings and

			 purposes

			(a)FindingsCongress

			 finds the following:

				(1)The Arabia

			 Mountain area contains a variety of natural, cultural, historical, scenic, and

			 recreational resources that together represent distinctive aspects of the

			 heritage of the United States that are worthy of recognition, conservation,

			 interpretation, and continuing use.

				(2)The best methods

			 for managing the resources of the Arabia Mountain area would be through

			 partnerships between public and private entities that combine diverse resources

			 and active communities.

				(3)Davidson-Arabia

			 Mountain Nature Preserve, a 535-acre park in DeKalb County, Georgia—

					(A)protects granite

			 outcrop ecosystems, wetland, and pine and oak forests; and

					(B)includes

			 federally-protected plant species.

					(4)Panola Mountain,

			 a national natural landmark, located in the 860-acre Panola Mountain State

			 Conservation Park, is a rare example of a pristine granite outcrop.

				(5)The

			 archaeological site at Miners Creek Preserve along the South River contains

			 documented evidence of early human activity.

				(6)The city of

			 Lithonia, Georgia, and related sites of Arabia Mountain and Stone Mountain

			 possess sites that display the history of granite mining as an industry and

			 culture in Georgia, and the impact of that industry on the United

			 States.

				(7)The community of

			 Klondike is eligible for designation as a National Historic District.

				(8)The city of

			 Lithonia has 2 structures listed on the National Register of Historic

			 Places.

				(b)PurposesThe

			 purposes of this Act are as follows:

				(1)To recognize,

			 preserve, promote, interpret, and make available for the benefit of the public

			 the natural, cultural, historical, scenic, and recreational resources in the

			 area that includes Arabia Mountain, Panola Mountain, Miners Creek, and other

			 significant sites and communities.

				(2)To assist the

			 State of Georgia and the counties of DeKalb, Rockdale, and Henry in the State

			 in developing and implementing an integrated cultural, historical, and land

			 resource management program to protect, enhance, and interpret the significant

			 resources within the heritage area.

				3.DefinitionsFor the purposes of this Act, the following

			 definitions apply:

			(1)Heritage

			 areaThe term heritage area means the Arabia

			 Mountain National Heritage Area established by section 4.

			(2)Management

			 entityThe term management entity means the Arabia

			 Mountain Heritage Area Alliance or a successor of the Arabia Mountain Heritage

			 Area Alliance.

			(3)Management

			 planThe term management plan means the management

			 plan for the heritage area developed under section 6.

			(4)SecretaryThe

			 term Secretary means the Secretary of the Interior.

			(5)StateThe

			 term State means the State of Georgia.

			4.Arabia Mountain

			 National Heritage Area

			(a)EstablishmentThere

			 is established the Arabia Mountain National Heritage Area in the State.

			(b)BoundariesThe

			 heritage area shall consist of certain parcels of land in the counties of

			 DeKalb, Rockdale, and Henry in the State, as generally depicted

			 on the map entitled

			 The Preferred Concept contained in the document entitled

			 Arabia Mountain National Heritage Area Feasibility Study, dated

			 February 28, 2001

					on the map entitled Arabia

			 Mountain National Heritage Area, numbered AMNHA–80,000, and dated

			 October 2003.

			(c)Availability of

			 mapThe map shall be on file and available for public inspection

			 in the appropriate offices of the National Park Service.

			(d)Management

			 entityThe Arabia Mountain Heritage Area Alliance shall be the

			 management entity for the heritage area.

			5.Authorities and

			 duties of the management entity

			(a)AuthoritiesFor

			 purposes of developing and implementing the management plan, the management

			 entity may—

				(1)make grants to,

			 and enter into cooperative agreements with, the State, political subdivisions

			 of the State, and private organizations;

				(2)hire and

			 compensate staff; and

				(3)enter into

			 contracts for goods and services.

				(b)Duties

				(1)Management

			 plan

					(A)In

			 generalThe management entity shall develop and submit to the

			 Secretary the management plan.

					(B)ConsiderationsIn

			 developing and implementing the management plan, the management entity shall

			 consider the interests of diverse governmental, business, and nonprofit groups

			 within the heritage area.

					(2)PrioritiesThe

			 management entity shall give priority to implementing actions described in the

			 management plan, including the following:

					(A)Assisting units

			 of government and nonprofit organizations in preserving resources within the

			 heritage area.

					(B)Encouraging local

			 governments to adopt land use policies consistent with the management of the

			 heritage area and the goals of the management plan.

					(3)Public

			 meetingsThe management entity shall conduct public meetings at

			 least quarterly on the implementation of the management plan.

				(4)Annual

			 reportFor any year in which Federal funds have been made

			 available under this Act, the management entity shall submit to the Secretary

			 an annual report that describes the following:

					(A)The

			 accomplishments of the management entity.

					(B)The expenses and

			 income of the management entity.

					(5)AuditThe

			 management entity shall—

					(A)make available to

			 the Secretary for audit all records relating to the expenditure of Federal

			 funds and any matching funds; and

					(B)require, with

			 respect to all agreements authorizing expenditure of Federal funds by other

			 organizations, that the receiving organizations make available to the Secretary

			 for audit all records concerning the expenditure of those funds.

					(c)Use of Federal

			 funds

				(1)In

			 generalThe management entity shall not use Federal funds made

			 available under this Act to acquire real property or an interest in real

			 property.

				(2)Other

			 sourcesNothing in this Act precludes the management entity from

			 using Federal funds made available under other Federal laws for any purpose for

			 which the funds are authorized to be used.

				6.Management

			 plan

			(a)In

			 generalThe management entity shall develop a management plan for

			 the heritage area that incorporates an integrated and cooperative approach to

			 protect, interpret, and enhance the natural, cultural, historical, scenic, and

			 recreational resources of the heritage area.

			(b)BasisThe

			 management plan shall be based on the preferred concept in the document

			 entitled Arabia Mountain National Heritage Area Feasibility

			 Study, dated February 28, 2001.

			(c)Consideration

			 of other plans and actionsThe management plan shall—

				(1)take into

			 consideration State and local plans; and

				(2)involve

			 residents, public agencies, and private organizations in the heritage

			 area.

				(d)RequirementsThe

			 management plan shall include the following:

				(1)An inventory of

			 the resources in the heritage area, including—

					(A)a list of

			 property in the heritage area that—

						(i)relates to the

			 purposes of the heritage area; and

						(ii)should be

			 preserved, restored, managed, or maintained because of the significance of the

			 property; and

						(B)an assessment of

			 cultural landscapes within the heritage area.

					(2)Provisions for

			 the protection, interpretation, and enjoyment of the resources of the heritage

			 area consistent with the purposes of this Act.

				(3)An interpretation

			 plan for the heritage area.

				(4)A program for

			 implementation of the management plan that includes—

					(A)actions to be

			 carried out by units of government, private organizations, and public-private

			 partnerships to protect the resources of the heritage area; and

					(B)the

			 identification of existing and potential sources of funding for implementing

			 the plan.

					(5)A description and

			 evaluation of the management entity, including the membership and

			 organizational structure of the management entity.

				(e)Submission to

			 Secretary for approval

				(1)In

			 generalNot later than 3 years after the date of the enactment of

			 this Act, the management entity shall submit the management plan to the

			 Secretary for approval.

				(2)Effect of

			 failure to submitIf a management plan is not submitted to the

			 Secretary by the date specified in paragraph (1), the Secretary shall not

			 provide any additional funding under this Act until such date as a management

			 plan for the heritage area is submitted to the Secretary.

				(f)Approval and

			 disapproval of management plan

				(1)In

			 generalNot later than 90 days after receiving the management

			 plan submitted under subsection (e), the Secretary, in consultation with the

			 State, shall approve or disapprove the management plan.

				(2)Action

			 following disapproval

					(A)RevisionIf

			 the Secretary disapproves a management plan submitted under paragraph (1), the

			 Secretary shall—

						(i)advise the

			 management entity in writing of the reasons for the disapproval;

						(ii)make

			 recommendations for revisions to the management plan; and

						(iii)allow the

			 management entity to submit to the Secretary revisions to the management

			 plan.

						(B)Deadline for

			 approval of revisionNot later than 90 days after the date on

			 which a revision is submitted under subparagraph (A)(iii), the Secretary shall

			 approve or disapprove the revision.

					(g)Revision of

			 management plan

				(1)In

			 generalAfter approval by the Secretary of a management plan, the

			 management entity shall periodically—

					(A)review the

			 management plan; and

					(B)submit to the

			 Secretary, for review and approval by the Secretary, the recommendations of the

			 management entity for any revisions to the management plan that the management

			 entity considers to be appropriate.

					(2)Expenditure of

			 fundsNo funds made available under this Act shall be used to

			 implement any revision proposed by the management entity under paragraph (1)(B)

			 until the Secretary approves the revision.

				7.Technical and

			 financial assistance

			(a)In

			 generalAt the request of the management entity, the Secretary

			 may provide technical and financial assistance to the heritage area to develop

			 and implement the management plan.

			(b)PriorityIn

			 providing assistance under subsection (a), the Secretary shall give priority to

			 actions that facilitate—

				(1)the conservation

			 of the significant natural, cultural, historical, scenic, and recreational

			 resources that support the purposes of the heritage area; and

				(2)the provision of

			 educational, interpretive, and recreational opportunities that are consistent

			 with the resources and associated values of the heritage area.

				8.Effect on

			 certain authority

			(a)Occupational,

			 safety, conservation, and environmental regulationNothing in

			 this Act—

				(1)imposes an

			 occupational, safety, conservation, or environmental regulation on the heritage

			 area that is more stringent than the regulations that would be applicable to

			 the land described in section 4(b) but for the establishment of the heritage

			 area by section 4; or

				(2)authorizes a

			 Federal agency to promulgate an occupational, safety, conservation, or

			 environmental regulation for the heritage area that is more stringent than the

			 regulations applicable to the land described in section 4(b) as of the date of

			 enactment of this Act, solely as a result of the establishment of the heritage

			 area by section 4.

				(b)Land use

			 regulationNothing in this Act—

				(1)modifies,

			 enlarges, or diminishes any authority of the Federal Government or a State or

			 local government to regulate any use of land as provided for by law (including

			 regulations) in existence on the date of enactment of this Act; or

				(2)grants powers of

			 zoning or land use to the management entity.

				9.Authorization of

			 appropriations

			(a)In

			 generalThere is authorized to be appropriated to carry out this

			 Act $10,000,000, to remain available until expended, of which not more than

			 $1,000,000 may be used in any fiscal year.

			(b)Federal

			 shareThe Federal share of the cost of any project or activity

			 carried out using funds made available under this Act shall not exceed 50

			 percent.

			10.Termination of

			 authorityThe authority of the

			 Secretary to make any grant or provide any assistance under this Act shall

			 terminate on September 30, 2016.

		

	

		February 16, 2005

		Reported with an amendment

	

